Citation Nr: 0400352	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a adverse rating decision issued in 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The veteran 
entered notice of disagreement with this decision in August 
2002; the RO issued a statement of the case in November 2002; 
and the veteran entered a substantive appeal, on a VA Form 9, 
in December 2002.  The veteran appeared and testified at a 
hearing in April 2003 before the undersigned Veterans' Law 
Judge at New Orleans.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, and obtained all relevant 
evidence identified by the appellant in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran did not incur any permanent injury to the 
neck, low back, or left knee during service, including from a 
reported fall from a tank in service.

3.  The veteran did not experience a chronic disability of 
the neck, low back, or left knee during service, and has not 
experienced continuous symptomatology of the neck, low back, 
or left knee in the post-service period. 

4.  The veteran's disabilities of the neck, low back, and 
left knee are etiologically related by the competent medical 
evidence to post-service motor vehicle accident injuries in 
March 1999 and February 2000 and are not shown to be related 
to service.



CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds in this  case that the VCAA 
requirements have been met.  

In the rating decision and statement of the case, the RO 
advised the veteran of what must be demonstrated to establish 
service connection for disabilities of the neck, low back, 
and left knee.  In an October 2001 letter, the RO informed 
him of the evidence needed to substantiate his claims for 
service connection for disabilities of the neck, low back, 
and left knee, including the need for evidence of an injury 
in military service, and medical opinion evidence to show a 
relationship between current disability and an injury, 
disease, or event in service.  The RO advised the veteran 
that VA would request any information or evidence the veteran 
wanted VA to obtain, and any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  

The RO also advised the veteran that he could obtain any of 
the records and send them to VA.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for his answer.  In the November 2002 
statement of the case, the RO provided the veteran the 
statutory and regulatory provisions of the VCAA.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested private 
treatment records from medical care providers identified by 
the veteran.  Inasmuch as the basis of the Board's decision 
is that the veteran did not incur an in-service injury of the 
neck, low back, or left knee, and did not incur chronic in-
service disabilities or continuous post-service 
symptomatology, further examination and medical etiology 
opinion are not warranted.  The current disabilities are well 
established by the medical evidence already of record.  Any 
medical opinion about in-service etiology, in the absence of 
a finding of occurrence of an in-service injury, disease, or 
event, would be speculative.  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations. 



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Generally, for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis, 
may be legally presumed to have been incurred during service 
if manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Essentially, the veteran contends that he currently has 
disabilities of the neck, low back, and left knee as a result 
of a fall from a tank during training while in service.  At 
the hearing in April 2003, the veteran testified that during 
service in about 1973 or 1974 he fell from a tank during an 
exercise that he thought occurred in the Mojave Desert, and 
that the neck and low back started bothering him at that 
time.  He testified that he saw a corpsman in the field, who 
gave him aspirin or some pill for discomfort, but he did not 
otherwise go to sick call.  

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, the Board finds that the 
veteran did not incur any permanent injury to the neck, low 
back, or left knee during service, including from the fall 
from a tank he has described.  The service medical records do 
not show any complaints, findings, or diagnosis related to 
injury to the neck, low back, or left knee, and reflect no 
report at any time of an accidental fall from a tank.  

The private medical evidence shows that the veteran was 
involved in post-service motor vehicle accidents in March 
1999 and February 2000.  With regard to the question of 
whether a fall from a tank occurred during service, and 
whether any injuries of the neck, low back, or left knee 
resulted, the Board finds it significant that the histories 
the veteran gave to his private physicians during treatment 
for motor vehicle accidents in March 1999 and February 2000 
do not reference a history of any injury of the neck, low 
back or left knee at any time during service.  Although a 
February 13, 2000 report from Jerome Arimura, M.D., referred 
to "ongoing" injuries of the neck, low back, and left knee 
or preexisting symptoms of the neck, low back, and left knee, 
it is clear from the context that such injuries or symptoms 
referred to existed only after the first post-service motor 
vehicle accident that occurred in March 1999.  In the absence 
of any history by the veteran or otherwise recorded of 
pertinent injury during service, the reference to "ongoing" 
or "pre-existing" injuries by Dr. Arimura may not 
reasonably be associated with injuries in service and most 
likely refer to the March 1999 motor vehicle accident .

Although the veteran contends that he fell from a tank in 
service, such testimony is based on medically undocumented 
events about 30 years earlier and without objective evidence 
of continuity of any pertinent symptoms in the many 
intervening years prior to the recent accidents.  Further, 
for treatment purposes beginning in 1999, the veteran did not 
mention any history of in-service fall from a tank or injury 
to, or symptomatology of, the neck, low back, or left knee 
prior to March 1999.  For these reasons, the Board must 
conclude that the veteran did not incur any chronic 
disability from an injury to the neck, low back, or left knee 
during service. 

At the April 2003 personal hearing, the veteran testified 
that later during service, in about 1975 while stationed in 
Okinawa, he sought treatment for his knee and back, and was 
placed on light duty.  The service medical records, however, 
reflect only that the veteran was treated in 1975 for an 
unrelated left ankle injury that resulted from a motor 
vehicle accident, but without reference to any in-service 
treatment or light duty restrictions that the veteran recalls 
to have occurred in service in about 1975.  

The Board finds the contemporaneous service medical record 
entries are more probative of events, or the nonoccurrence of 
events, in service than the veteran's recent personal hearing 
testimony because they are more contemporaneous with the 
claimed events or symptoms, and otherwise appear complete, as 
reflected by treatment entries for other symptoms or 
disorders.  The service medical records, reflect that the 
veteran sought treatment on various occasions during service 
for unrelated disorders, but are negative for any evidence of 
complaints, treatment, or findings of a neck, low back, or 
left knee disorder during service.  Such evidence does not 
support the veteran's recent testimony that he sought 
treatment in 1975 for his knee and back.  The weight of the 
evidence demonstrates that during the veteran's service there 
was no combination of manifestations sufficient to identify a 
disability or disease entity of the neck, low back, or left 
knee so as to establish chronicity of such claimed disorders 
during service.  38 C.F.R. § 3.303(b)

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
disorders of the neck, low back, and left knee.  38 C.F.R. § 
3.303(b).  With regard to the continuity of post-service 
symptomatology, the evidence does not establish that the 
veteran did not experience continuous symptomatology of the 
neck, low back, or left knee in the post-service period.  At 
his April 2003 hearing, the veteran testified that after 
service he worked for the Wilshire Hotel beginning in about 
1976, and that he did not file a claim for service connection 
within five years of service separation.  The veteran also 
testified that he subsequently successfully worked as a 
mechanic until about 1999 or 2000 (the dates of the post-
service automobile accidents), a job that required a lot of 
lifting and bending.  

The record reflects that the veteran did not file a claim for 
service connection for disorders of the neck, low back, or 
left knee until July 2001.  He stated on the claim form that 
he had not filed a prior VA claim.  Although there is no 
record of a prior compensation claim, the claims folder shows 
that he had previously received VA educational assistance 
benefits.  Especially probative on the question of whether 
there was continuity of symptomatology is the veteran's own 
personal hearing testimony that for years following service 
separation he did not have any problems, symptoms, or 
limitations of ability to work because of the neck, low back, 
or left knee; he testified that he first realized he had disc 
problems in 1999 and 2000-a time frame following the post-
service motor vehicle accidents.  

The veteran's disabilities of the neck, low back, and left 
knee are shown by the weight of the competent medical 
evidence to be etiologically related to "significant" post-
service motor vehicle accident injuries in March 1999 and 
February 2000.  The private medical evidence shows motor 
vehicle accident injuries in March 1999 and February 2000 of 
disc herniation in the cervical and lumbar spines with marked 
persistent pain and muscle hyper tonicity and limited ranges 
of motion and headaches, and chronic bursitis and patellar 
bone spur of the left knee with significant left knee pain.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection, so that disabilities of the neck, low back, and 
left knee were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 









ORDER

Service connection for a disorder of the neck is denied.

Service connection for a disorder of the low back is denied.

Service connection for a disorder of the left knee is denied. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



